                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

NOEL JACKSON, #10553-062,                          )
                                                   )
                                Petitioner,        )
                                                   )
vs.                                                )     Case No. 18-cv-01772-SMY
                                                   )
T. G. WERLICH,                                     )
                                                   )
                                Respondent.        )

                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

        Petitioner Noel Jackson, an inmate who is currently incarcerated in the Federal

Correctional Institution located at Greenville, Illinois (“FCI-Greenville”), brings this habeas

corpus action pursuant to 28 U.S.C. § 2241. (Doc. 5). Petitioner challenges his enhanced sentence

under Mathis v. United States, -- U.S. --, 136 S. Ct. 2243 (2016), and Dawkins v. United States,

829 F.3d 549 (7th Cir. 2016). (Doc. 5, p. 1). The Petition is now before the Court for review

pursuant to Rule 4 of the Rules Governing § 2254 Cases in United States District Courts, which

provides that upon preliminary consideration by the district court judge, “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court, the judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b)

authorizes this Court to apply the rules to other habeas corpus cases.

        The Petition does not survive preliminary review. It includes virtually no comprehensible

facts about the petitioner’s underlying criminal case or the reason for bringing this habeas action.

The few facts and claims offered in support of the Petition are found on pages 2, 31, and 32, but

the Court is unable to make sense of them. (Doc. 5, pp. 2, 31-32). The remainder of the Petition

is comprised of various case law excerpts that have been cut and pasted together. It is unclear


                                                   1
what these excerpts have to do with the petitioner’s habeas claims or with one another. The Court

could only discern the basis for this habeas action by looking at the Petition’s heading, i.e.,

“Memorandum in Support of 28 U.S.C. § 2241, Mathis Under Dawkins,” and the final paragraph

entitled “Remedy Sought.” (Doc. 5, pp. 1, 32). The other information contained in the Petition is

largely incoherent. (Doc. 5, pp. 1-33). Further, the petitioner cites Mathis and Dawkins without

explaining why. If he seeks relief under Mathis or any other “new” case, the petitioner must briefly

set forth the facts and law that support his request for relief. In other words, he must tell the Court

why he thinks he is entitled to habeas relief in simple, coherent terms. As it stands, the Petition

does not survive screening.

                                             Disposition

       IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2241 (Doc. 5) is DISMISSED without prejudice. If Petitioner wishes to pursue this habeas

action further, he must file a coherent Amended Petition setting forth the facts and law that support

his request for relief. The deadline for doing so is December 26, 2018.

       To assist the petitioner in complying with this Order, the Clerk is DIRECTED to provide

the petitioner with a blank Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241. He should

label it “Amended Petition” and list this case number (i.e., No. 18-cv-01772-SMY) on the first

page. An amended petition supersedes and replaces all prior versions, rendering them void. See

Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004). For this reason,

the Amended Petition must stand on its own without reference to the original Petition. The

petitioner is WARNED that failure to comply with this Order will result in dismissal of the action

under Rule 41(b) of the Federal Rules of Civil Procedure.

       Finally, the petitioner is ADVISED of his continuing obligation to keep the Clerk (and



                                                  2
each opposing party) informed of any change in his whereabouts during the pendency of this

action. This notification shall be done in writing and not later than seven days after a transfer or

other change in address occurs. Failure to provide such notice may result in dismissal of this

action. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       Dated: November 28, 2018

                                                             s/ STACI M. YANDLE
                                                             District Judge
                                                             United States District Court




                                                 3
